     Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

KENT W. RATHMANN, INDIVIDUALLY AND
ON BEHALF OF ALL HEIRS-AT-LAW AND
WRONGFUL DEATH BENEFICIARIES OF
NICOLE MARIE RATHMANN, DECEASED
AND THE ESTATE OF NICOLE MARIE
RATHMANN                                                                   PLAINTIFFS

v.                                                        3:20-cv-33-HTW-LRA
                                               CAUSE NO.: ________________

MISSISSIPPI DEPARTMENT OF CORRECTIONS,
COMMISSIONER PELICIA E. HALL, IN HER OFFICIAL
CAPACITY, CENTRAL MISSISSPPI CORRECTIONAL
FACILITY, SUPERINTENDENT RON KING, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITIES, WARDEN
DEAN EPPS, IN HIS INDIVIDUAL AND OFFICIAL
CAPACITIES, AND CORRECTIONAL OFFICES JOHN
DOES 1-10, IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES REPRESENTING PRISON GUARDS
OF THE CENTRAL MISSISSIPPI CORRECTIONAL
FACILITY AND/OR OTHER EMPLOYEES, INCLUDING
SUPERVISORY OFFICIALS WHOSE IDENTITIES ARE
CURRENTLY UNKNOWN                                        DEFENDANTS
______________________________________________________________________

                               COMPLAINT
                          (Jury Trial Demanded)
______________________________________________________________________

      COMES NOW, Plaintiffs Kent W. Rathmann, Individually and On Behalf of All

Heirs-At-Law and Wrongful Death Beneficiaries of Nicole Marie Rathmann, Deceased

and The Estate of Nicole Marie Rathmann, by counsel, and file this their Complaint

against Mississippi Department of Corrections, Commissioner Pelicia E. Hall, in her

official capacity, Central Mississippi Correctional Facility, Superintendent Ron King, in

his individual and official capacities, Warden Dean Epps, in his individual and official

capacities and Jail employees “John Does” 1-10 in their individual and official
      Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 2 of 12




capacities, to recover actual and punitive damages (against the individually named

Defendants) for the Defendants’ intentional violation of the decedent’s Fourth (4th), Fifth

(5th) Eighth (8th) and Fourteenth (14th) Amendment rights to be free from cruel and

unusual punishment, made actionable pursuant 42 U.S.C. §1983, attorney’s fees

pursuant to 42 U.S.C. §1988, and also the common law right to be free from law

enforcement evincing reckless disregard for the decedent made actionable pursuant to

the Mississippi Tort Claims Act (“MTCA”), and Mississippi common law and would show

unto the Honorable Court the following, to-wit:

                                        PARTIES

   1. Plaintiff Kent W. Rathmann is an adult resident citizen of Cook County, Illinois,

      residing at 4517 Warsaw Avenue, Lyons, IL 60534. He brings suit on behalf of

      Nicole Marie Rathmann, deceased for the intentional/negligent actions that

      caused her death.

   2. Defendant Mississippi Department of Corrections (“MDOC”) is a governmental

      entity that may be served with process upon the Commissioner Pelicia E. Hall,

      located at 633 North State Street, Jackson, MS 39202.

   3. Defendant Commissioner Pelicia E. Hall (“Comm. Hall”) is an adult resident

      citizen of the State of Mississippi, and she may be served at her place of

      employment, located at 633 North State Street, Jackson, MS 39202.

   4. Defendant Central Mississippi Correctional Facility (“CMCF”) is a governmental

      entity which may be served with process on its Superintendent Ron King and/or

      Warden Dean Epps, located at 3794 Highway 468 West, Pearl, MS 39208.
  Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 3 of 12




5. Defendant Superintendent Ron King (“Supt. King”) is an adult resident citizen,

   employed as Superintendent for the Central Mississippi Correctional Facility, and

   he may be served at his place of employment, located at 3794 Highway 468

   West, Pearl, MS 39208.

6. Defendant Warden Dean Epps (“Warden Epps”) is an adult resident citizen,

   employed as Warden for the Central Mississippi Correctional Facility, and he

   may be served at his place of employment, located at 3794 Highway 468 West,

   Pearl, MS 39208.

7. Defendant Correctional Officers John Does 1-10 (“Does” are adult resident

   citizens of Rankin County, employed by Central Mississippi Correctional Facility

   and they may be served with process at their place of employment, Central

   Mississippi Correctional Facility, located at 3794 Highway 468 West, Pearl, MS

   39208.

                          JURISDICTION and VENUE

8. This action is being brought pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343 (1-4),

   and 2202 as this case involves a Federal Question based on Decedent’s

   protected rights under the U.S. Constitution particularly the 4th, 5th, 8th, and 14th

   Amendments and 42 U.S.C. §1983, and §1988. Plaintiff further invokes the

   supplemental jurisdiction of this Court to adjudicate State law claims pursuant to

   28 U.S.C. §1367. These pendent state law claims include, without limitation, Title

   11, Chapter 46, known as the Mississippi Tort Claims Act and the Mississippi

   Wrongful Death Act, §11-7-13 of the Mississippi Code of 1972, as amended,

   common law claims of negligence and intentional torts.
  Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 4 of 12




9. Venue is proper in the Southern District of Mississippi, pursuant to 28 U.S.C.

   §1391 since the actions complained of giving rise to this claim occurred in this

   judicial district. The matter in controversy exclusive of interests and costs

   exceeds $100,000.00 (One Hundred Thousand Dollars).

                                 STATEMENTS

10. Decedent Nicole Marie Rathmann was an inmate at Central Mississippi

   Correctional Facility on August 23, 2018. Later that day, while in her assigned

   building “Quick Bed A Building,” Decedent was essentially administered the

   death penalty by a fellow inmate, Della Mae White, brutal assault on Ms.

   Rathmann. During the course of this unconstitutional assault, not one single jail

   guard or official attempted to stop the attack, intercede to prevent further abuse

   or offered medical assistance to Ms. Rathmann after she was obviously seriously

   injured or dead. This unconscionable conduct violated both Federal and State

   Law. Justice for these acts is sought by this lawsuit.

                                      FACTS

11. The actions involved in this case are the result of the practices, policies and/or

   customs of Defendant Central Mississippi Correctional Facility’s employees

   including the Superintendent, Warden, Jailers, other supervisory officials, and/or

   other employees in the operation of the prison.

12. This is a claim for Federal law violations, State law negligence, intentional torts

   and wrongful death filed by Plaintiffs. These violations caused pain and suffering

   and ultimately the death of Nicole Marie Rathmann on August 23, 2018. Ms.

   Rathmann was only thirty-three (33) years old when she died.
  Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 5 of 12




13. Decedent was not made safe by employees of Mississippi Department of

   Corrections and Central Mississippi Correctional Facility while in their custody.

   Rather, Defendants Supt. Hall, Warden Epps, Jailer “John Does” Jail employees

   of Central Mississippi Correctional Facility breached their duty to monitor, care

   for, and provide necessary medical attention to Nicole Marie Rathmann,

   Deceased. By doing so, Defendants were deliberately indifferent to Nicole Marie

   Rathmann’s constitutional rights, physical welfare and ultimately her life.

14. Specifically, while in her cell at the “Quick Bed A Building”, inmate Della White

   entered Ms. Rathmann’s cell and brutally attacked her while she lay in her bunk.

15. Inmate White brutally struck Ms. Rathmann in the head multiple times with a sock

   filled with locks and bars of soap.

16. At no time during the assault of Ms. Rathmann did any of Defendants attempt to

   stop, intercede, or prevent the brutal beating of Nicole M. Rathmann.

17. Eventually Ms. Rathmann was discovered in her cell unresponsive in a seizure-

   like position, and she was transported to Merit Health – Central.

18. It was at Merit Health – Central that physicians determined that Ms. Rathmann

   had sustained a massive left cerebral infraction with midline shift (intracranial

   bleeding).

19. This was not the first time that Ms. Rathmann endured physical assault from a

   fellow inmate. Prior to being assaulted by Inmate White, Ms. Rathmann was

   struck in the head by Inmate Marian O’Quinn with a phone causing injuries to her

   head.
     Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 6 of 12




   20. Again, no jail official, guard, employee, MDOC officer, or other CMCF officer

      attempted to stop the beating of Ms. Rathmann or offer immediate medical

      assistance following the assault despite knowing about the horrible, obvious and

      life threatening injuries she received.

Despite having knowledge of the head injury caused by Inmate O’Quinn, Defendants’

never sent Ms. Rathmann for any x-rays or CT scans to determine if she had suffered

any brain damage.

   21. As a result of the Defendants’ negligent actions, Decedent expired on August 23,

      2018 due to the severe head injuries she suffered.

   22. At al relevant times, Defendants “John Does” were on duty at the CMCF.

   23. At all relevant times, Defendants Comm. Hall, Supt. King, Warden Epps were the

      commanding officers throughout the entire incident and responsible for the

      actions and/or inactions of the aforementioned “John Does.” They were also

      responsible for insuring that Ms. Rathmann was kept safe. Comm. Hall, Supt.

      King, and Warden Epps failed to keep Decedent safe from harm caused by the

      actions of those under their command and/or Decedent’s fellow inmates.

   24. The resulting injuries and wrongful death sustained by Decedent Rathmann were

      caused solely by the Defendants, in violation of Decedent Rathmann’s Civil and

      Constitutional rights, Mississippi State law and without any cause, provocation, or

      negligence on the part of Decedent Rathmann contributing thereto.

                             FIRST CAUSE OF ACTION
                     (Violation of Due Process and Cruel and
                    Unusual Punishment under 42 U.S.C. §1983)
    Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 7 of 12




  25. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

     through 24, inclusive, as if fully set forth herein.

  26. Defendants “John Does” that negligently failed to properly monitor Decedent in

     her cell, thereby allowing Decedent to be brutally assaulted in violation of her due

     process rights, exerting cruel and unusual punishment in failing to intercede

     and/or prevent the attack on Ms. Rathmann by her fellow inmates White and

     O’Quinn. These acts were unconstitutional in violation of Ms. Rathmann’s 4th, 5th,

     8th, and 14th Amendment Rights. Ms. Rathmann was an inmate and this

     treatment was a violation of her due process rights to be free from cruel and

     unusual punishment.

  27. As a result, Ms. Rathmann suffered serious injuries, pain and suffering, fear of

     impending death, loss of enjoyment of life and ultimately a wrongful death.

                           SECOND CAUSE OF ACTION
(Negligent Training, Staffing, Supervision and Retention as to Defendants MDOC,
                Comm. Hall, CMCF, Supt. King, and Warden Epps)

  28. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

     through 27, inclusive, as if fully set forth herein.

  29. At all relevant times, Defendant MDOC, Comm. Hall, CMCF, Supt. King, and

     Warden Epps had a duty to screen applicants for hire to its Correctional Facility,

     properly staff, retain or to discharge from its employ those employees who were

     not fit, suitable, properly trained and instructed, that constituted a potential

     menace, hazard, or danger to the public, those with vicious propensities and

     those with emotional, physical, psychological, racist, biased and/or physiological
  Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 8 of 12




   traits or characteristics unsuitable, unstable, or contraindicated for such

   employment.

30. At all relevant times, it was the duty of Defendant MDOC, Comm. Hall, CMCF,

   Supt. King, and Warden Epps to sufficiently hire, train and retain personnel within

   the Correctional Facility and at the supervisory, and lower ranked levels so as to

   sufficiently discipline, supervise, and put into effect appropriate rules applicable

   to the duties, behavior and activities of their servants, agents, prison guards,

   jail/detention center employees and/or personnel.

31. Upon information and belief, the unidentified Central Mississippi Correctional

   Facility personnel “John Does 1-10” that negligently failed to monitor inmates,

   failed to intercede and/or prevent the assault of Decedent, and failed to seek

   timely medical care were improperly trained, hired, supervised and retained by

   Defendants MDOC, Comm. Hall, CMCF, Supt. King, and Warden Epps. MDOC

   was also severely understaffed at the time of the assaults of the decedent by the

   two previously named inmates.

32. As a result of the Defendants’ negligence in its training, hiring, staffing,

   supervision and retention of the Defendant jailers, officers, sergeants, and

   Correctional Facility personnel, the Decedent was caused to suffer grave injuries

   that led to her death, without fault or contribution by the Decedent.

                          THIRD CAUSE OF ACTION
                 (Supervisory Liability under 42 U.S.C. §1983)

33. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 32, inclusive, as if fully set forth herein.
  Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 9 of 12




34. Upon information and belief, among the individually-named Defendants were

   supervisors, like Defendant Superintendent King, Warden Epps and “John Does

   1-10” who were assigned to supervise and control the actions of the CMCF

   jailers.

35. These Defendants violated their supervisor duties by failing to monitor, care for

   those in their custody like the Decedent, participating in and/or ordering the

   vicious attack on Ms. Rathmann, and/or negligently to prevent/intercede on the

   vicious attack of Ms. Rathmann, without justification.

                          FOURTH CAUSE OF ACTION
                  (Failure to Intervene under 42 U.S.C. §1983)

36. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 35, inclusive, as if fully set forth herein.

37. Each of the Defendants had a duty to intervene when they saw and/or heard

   illegal conduct taking place in connection with the brutal beatings and failure to

   obtain timely and effective medical care for Ms. Rathmann.

38. In particular, once Ms. Rathmann was assaulted by her fellow inmates, the

   Defendants failure to stop the attack and provide timely medical care violate the

   Defendants’ duty to intervene and put a stop to the unconstitutional acts taking

   place.

39. The failure of these Defendants to do so contravened Ms. Rathmann’s

   constitutional rights and violated 42 U.S.C. §1983. As a result, Ms. Rathmann

   suffered serious physical injuries, including loss of enjoyment of life and a

   wrongful death.

                            FIFTH CAUSE OF ACTION
 Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 10 of 12




                  (Negligence of Defendants John Does 1-10)

40. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 39, inclusive as if fully set forth herein.

41. Defendants John Does 1-10 negligently failed to provide for the safety, security

   and protection of the Decedent by failing to comply with the MDOC and CMCF’s

   own rules of conduct as it related to the monitoring of prisoners and getting

   medical assistance for prisoners in need. MDOC and CMCF had implemented a

   set of guidelines requiring Correctional Offices to monitor prisoners and obtain

   timely and effective medical care to those prisoners who were in obvious need of

   such care. The named Defendants’ failure to do so was in violation of these

   policies and constituted negligence including the negligent infliction of emotional

   distress.

42. As a result of the foregoing, Decedent sustained serious physical injuries that

   resulted in significant injuries including her death.

                         SIXTH CAUSE OF ACTION
                (Wrongful Death under Mississippi State Law)

43. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

   through 42, inclusive, as if fully set forth herein.

44. The Defendants’ wrongful acts of preventing the Decedent from being attacked

   and seeking immediate medical attention, and the failure to properly treat the

   Decedent after being beaten and traumatized, caused the wrongful death of Ms.

   Rathmann.

45. As a result of the foregoing, the Defendants are liable for the injuries, pecuniary

   losses, loss of enjoyment of life, conscious pain and suffering, companionship,
     Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 11 of 12




      loss of love, loss of society and any and all other losses suffered by Ms.

      Rathmann including her wrongful death. Those pecuniary losses include without

      limitation financial support of her family, funeral expenses and any other pre-

      death costs associated with in incarceration.

                             SEVENTH CAUSE OF ACTION
                                (Reckless Disregard)

   46. Plaintiffs hereby repeat and reallege each and every allegation in paragraphs 1

      through 45, inclusive, as if fully set forth herein.

   47. Plaintiffs would show unto the Court the Defendants took actions that had

      reckless disregard for the safety and well-being of Decedent Rathmann. The

      MDOC policies, customs, or practices of being understaffed and failing to

      properly monitor or timely render medical aid or assistance were the moving

      force behind Ms. Rathmann’s injuries and ultimate death.


      WHEREFORE, THE ABOVE BEING CONSIDERED, the Plaintiffs respectfully

pray for a judgment against all Defendants, including compensatory damages, punitive

damages against the Defendants, any and all damages allowed by State and Federal

law including attorney’s fees, in an aggregate amount well above the jurisdictional

amount needed to bring this case in this Court and no less than $3,000,000.00.

      Respectfully submitted, this the 16th day of January, 2020.

                                                  KENT W. RATHMANN, et al., Plaintiffs

                                                  s/ Carlos E. Moore

                                           By:    ________________________________
                                                  Carlos E. Moore, MSB# 100685
    Case 3:20-cv-00033-HTW-LRA Document 1 Filed 01/16/20 Page 12 of 12




OF COUNSEL:

THE COCHRAN FIRM – Mississippi Delta
306 Branscome Drive
P. O. Box 1487
Grenada, MS 38902-1487
662-227-9940 – phone
662-227-9941 – fax
Email: cmoore@cochranfirm.com
